Citation Nr: 0826817	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-04 423	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious hepatitis.

2.  Entitlement to service connection for diabetes mellitus 
(DM), to include as a residual of claimed Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1965 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2005 rating action that denied service 
connection for residuals of infectious hepatitis, as well as 
for DM, to include as a residual of claimed AO exposure.

With respect to the claim for service connection for DM, the 
Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a Board decision which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagreed with the 
Court's decision in Haas and appealed it to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, the VA in September 2006 imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  The Haas stay continues to remain in effect in 
accordance with the terms of the Court's Order in Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
infectious hepatitis on appeal has been accomplished.

2.  While the veteran was treated for infectious hepatitis in 
service, chronic residual disability is not currently 
objectively demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for residuals of 
infectious hepatitis are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A. 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for residuals of infectious hepatitis on appeal 
has been accomplished.

A November 2004 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection.  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2004 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
and (3) the evidence, if any, to be provided by him.  As 
indicated above, all 3 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
November 2004 document fully meeting the VCAA's notice 
requirements was furnished to the veteran and his 
representative before the September 2005 rating action on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in the January 2007 Statement of 
the Case, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
private medical records up to 2004.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
service connection for residuals of infectious hepatitis on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he currently suffers from residuals 
of his inservice infectious hepatitis.

The service medical records show that the veteran was 
jaundiced in July 1966, with icteric sclera and generalized 
adenopathy, with tenderness and enlargement of the liver and 
spleen.  The diagnosis was infectious hepatitis.  He was 
hospitalized for bedrest and supportive care, and his 
symptoms rapidly improved.  Laboratory examinations turned 
toward normal, and the veteran was returned to duty.

However, the abdomen and viscera were normal on August 1968 
separation examination.

Neither have chronic residuals of infectious hepatitis been 
objectively demonstrated in the post-service years.  The 
medical records of M. K., M.D., from 2001 to 2004 are 
completely negative for findings or diagnoses of chronic 
residuals of infectious hepatitis.  December 2002 laboratory 
tests indicated normal hepatic function, and the abdomen was 
normal on August 2004 examination.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence consisting of the service and post-service medical 
records does not show the existence of chronic residuals of 
infectious hepatitis for which service connection is sought 
(and hence, no evidence of a nexus between any such 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
current medical evidence of chronic residuals of infectious 
hepatitis, the Board finds that service connection is not 
warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such does not provide any 
basis for allowance of the claim.  While the veteran may 
believe that he currently has residuals of infectious 
hepatitis that are related to his military service, there is 
no medical support for such contentions.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for residuals of infectious hepatitis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of infectious hepatitis is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


